UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
UNITED STATES OF AMERICA,      )
                               )
          v.                   ) Criminal Action No. 00-425 (RWR)
                               )
HAROLD HILL,                   )
                               )
          Defendant.           )
______________________________)


                                ORDER

     The Probation Office filed a petition alleging that

defendant Harold Hill violated conditions of his supervised

release.    Magistrate Judge Alan Kay issued a report on April 8,

2015, recommending that Hill be monitored for a period of 30

days, with a curfew at the discretion of the Probation Officer.

No party filed any objections to the recommendation.         The

recommendation is fair and just. Accordingly, it is hereby

     ORDERED that the report and recommendation [781] of the

magistrate judge be, and hereby is, ADOPTED.      The defendant shall

undergo electronic monitoring for 30 days with a curfew at the

discretion of the Probation Officer to meet the defendant’s work

schedule.   Costs of monitoring are waived.

     SIGNED this 24th day of April, 2015.



                                                  /s/
                                        RICHARD W. ROBERTS
                                        Chief Judge